EXHIBIT 10.1


EXECUTION VERSION














$200,000,000
 
CONSOLIDATED COMMUNICATIONS FINANCE II CO.
 


 


6.50% SENIOR NOTES DUE 2022
 


 


PURCHASE AGREEMENT
 
 
 
 


 
 
 
 
September 4, 2014
 
 
 
 
 

--------------------------------------------------------------------------------

 
September 4, 2014
 
Morgan Stanley & Co. LLC
As Representative of the Initial Purchasers
 

c/o
Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036

 
 
Ladies and Gentlemen:
 
Consolidated Communications Finance II Co., a Delaware corporation ( “Finance
Co.”), proposes to issue and sell to the several purchasers named in Schedule I
hereto (the “Initial Purchasers”) $200,000,000 aggregate principal amount of its
6.50% Senior Notes due 2022 (the “Notes”) to be issued pursuant to the
provisions of an indenture to be dated as of September 18, 2014 (as may be
supplemented and amended from time to time, including by the Supplemental
Indenture (as defined below), the “Indenture”) between the Issuer and Wells
Fargo Bank, National Association, as trustee (the “Trustee”).  Morgan Stanley &
Co. LLC has agreed to act as the representative of the several Initial
Purchasers (the “Representative”) in connection with the offering and sale of
the Securities (as defined below).
 
Contemporaneously with the consummation of the Finance Co. Merger (as defined
below), the Notes and the Exchange Notes (as defined below) shall be fully and
unconditionally guaranteed (the “Guarantees”) on a senior unsecured basis,
jointly and severally, by (i) Consolidated Communications Holdings, Inc., a
Delaware corporation (“Parent”), the parent of Consolidated Communications,
Inc., an Illinois corporation (the “Company”), and (ii) the guarantors named in
Schedule II hereto (the “SubsidiaryGuarantors” and, together with Parent, the
“Guarantors”); provided that such Guarantee by Parent shall only be a guarantee
of the due and punctual payment of the principal of, premium, if any, and
Additional Interest, if any, and interest on the Notes and the Exchange Notes,
whether at maturity, by acceleration, redemption or otherwise.  Parent shall not
be subject to any of the covenants in the Indenture that restrict the
Guarantors.  The Notes and the Guarantees thereof are herein collectively
referred to as the “Securities” and the Exchange Notes and the Exchange
Guarantees (as defined below) are herein collectively referred to as the
“Exchange Securities.”
 
The proceeds of the offering of the Securities will be used to finance the
acquisition (the “Acquisition”) of Enventis Corporation (“Enventis”) pursuant to
the terms and conditions of the Agreement and Plan of Merger dated as of June
29, 2014(the “Merger Agreement”) among Enventis, Parent and Sky Merger Sub Inc.
(“Merger Sub”).  As more fully described in the Time of Sale Memorandum and the
Final Memorandum (as defined below), upon the consummation of the Acquisition,
Merger Sub will merge with and into Enventis and Enventis will continue as the
surviving corporation and as a wholly owned subsidiary of the Company.  All
references in this Agreement to “subsidiaries” of the Company or Parent (and all
similar references) shall be deemed to include Enventis.  As used herein, the
term “Issuer” means (i) prior to the consummation of the Finance Co. Merger,
Finance Co. and (ii) following the consummation of the Finance Co. Merger, the
Company.
 
On or prior to the Closing Date (as defined below), the Issuer will enter into
an escrow and security agreement (the “Escrow Agreement”) with the Trustee and
Wells Fargo Bank, National Association, as escrow agent (the “Escrow Agent”),
pursuant to which the gross proceeds of the offering of the Securities will be
placed in an escrow account (the “Escrow Account”) and the Issuer will deposit
sufficient funds into the Escrow Account such that the escrowed funds will be
equal to the sum of (x) $200,000,000 and (y) the amount of interest that would
accrue on the Securities for the period from the issuance date thereof to
January 31, 2015 (the “Escrow Redemption Amount”).  Funds held in the Escrow
Account may only be invested in Cash Equivalents (as such term is defined in the
Indenture and collectively, with any other property from time to time held by
the Escrow Agent, the “Escrow Property”).  The Escrow Property will be held in
the Escrow Account in accordance with the terms and provisions set forth in the
Escrow Agreement, and released in accordance with the conditions set forth
therein, as described in the Time of Sale Memorandum and the Final Memorandum
(such date of release, the “Release Date”).  If the Release Date does not occur
by January 31, 2015, the Securities will be redeemed by the Issuer at the Escrow
Redemption Amount in accordance with the terms of the Indenture (such date of
redemption, the “Special Mandatory Redemption Date”).
 
 
 

--------------------------------------------------------------------------------

 
Contemporaneously with the consummation of the Acquisition and the release of
the Escrow Property on the Release Date, (i) the Issuer will be merged with and
into the Company with the Company continuing as the surviving corporation (the
“Finance Co. Merger”) and as the issuer of the Securities, (ii) the Company
shall assume, by supplemental indenture (the “Supplemental Indenture”) or
joinder (the “Joinder”), as applicable, all of the obligations of Finance Co.
under the Notes, the Indenture and the Registration Rights Agreement and (iii)
the Guarantors shall, pursuant to the Supplemental Indenture or the Joinder, as
applicable, provide Guarantees under the Notes and the Indenture and become
parties to the Registration Rights Agreement.  As used herein, the term
“Transactions” means the Acquisition and the Finance Co. Merger.
 
The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act, to certain accredited investors (as such term is used in
Regulation D under the Securities Act) or in offshore transactions in reliance
on Regulation S (“Regulation S”) under the Securities Act (such purchasers
collectively, the “Subsequent Purchasers”).
 
The Initial Purchasers and their direct and indirect transferees will be
entitled to the benefits of a registration rights agreement dated the date
hereof among Finance Co. and the Initial Purchasers (the “Registration Rights
Agreement”).  Pursuant to the Registration Rights Agreement, the Issuer will
agree to file with the Securities and Exchange Commission (the “Commission”)
under the circumstances set forth therein, a registration statement under the
Securities Act relating to the Issuer’s 6.50% Senior Notes due 2022 (the
“Exchange Notes”) and the Guarantors’ exchange Guarantees (the “Exchange
Guarantees”) to be offered in exchange for the Notes and the Guarantees.  Such
portion of the offering is referred to as the “Exchange Offer.”
 
In connection with the sale of the Securities, the Issuer and the Company have
prepared a preliminary offering memorandum dated September 4, 2014 (the
“Preliminary Memorandum”) and will prepare a final offering memorandum (the
“Final Memorandum”), in each case, including a description of the terms of the
Securities, the terms of the offering and a description of the Issuer, the
Company and Enventis.  For purposes of this Agreement, “Additional Written
Offering Communication” means any written communication (as defined in Rule 405
under the Securities Act) that constitutes an offer to sell or a solicitation of
an offer to buy the Securities other than the Preliminary Memorandum or the
Final Memorandum; and “Time of Sale Memorandum” means the Preliminary Memorandum
together with the Additional Written Offering Communications, if any, each
identified in Schedule III hereto.  As used herein, the terms “Preliminary
Memorandum,” “Time of Sale Memorandum” and “Final Memorandum” shall include the
documents, if any, incorporated by reference therein on the date hereof.  The
terms “supplement”, “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents
subsequently filed by the Issuer with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference
therein.  As used herein, the term “Time of Sale” means 4:35 p.m., New York City
time, on the date of this Agreement and the term “Transaction Documents” means
this Agreement, the Notes, the Exchange Notes, the Guarantees, the Exchange
Guarantees, the Indenture, the Supplemental Indenture, the Escrow Agreement, the
Registration Rights Agreement, the Joinder, the Merger Agreement and the
documents governing the Finance Co. Merger.
 
 
2

--------------------------------------------------------------------------------

 
1.  Representations and Warranties.  The Issuer, the Company and each Guarantor,
jointly and severally, represent and warrant to, and agree with each Initial
Purchaser that:
 
(a)  (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum complied or will comply when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder; (ii) as of the Time of Sale and at the
Closing Date (as defined in Section ‎4), the Time of Sale Memorandum, as then
amended or supplemented by the Issuer, if applicable, does not and will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (iii) the Preliminary
Memorandum, as of its date, did not contain and the Final Memorandum, in the
form used by the Initial Purchasers to confirm sales and on the Closing Date,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum based upon information relating to the
Initial Purchasers furnished to the Issuer in writing by the Representative
expressly for use therein.
 
(b)  Except for the Additional Written Offering Communications, if any,
identified in Schedule III hereto, and electronic road shows, if any, furnished
to you before first use, the Issuer has not prepared, authorized, approved, used
or referred to, and will not, without your prior consent, prepare, use or refer
to, any Additional Written Offering Communication.  No Additional Written
Offering Communications or electronic road show shall conflict with the
information contained or incorporated by reference in the Time of Sale
Memorandum or Final Memorandum, and no Additional Written Offering
Communications when taken together with the Time of Sale Memorandum will, as of
the Time of Sale, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Additional Written Offering Communications and
the Time of Sale Memorandum based upon information relating to the Initial
Purchasers furnished to the Issuers in writing by the Representative expressly
for use therein.
 
(c)  Parent, the Company and the Issuer have each been duly incorporated, are
validly existing as corporations in good standing under the laws of the
jurisdiction of their incorporation, have the corporate power and authority to
own their property and to conduct their business as described in the Time of
Sale Memorandum and the Final Memorandum and are duly qualified to transact
business and are in good standing in each jurisdiction in which the conduct of
their business or their ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.
 
 
3

--------------------------------------------------------------------------------

 
(d)  Each subsidiary of the Company has been duly incorporated, organized or
formed, as applicable, is validly existing as a corporation, limited liability
company or limited partnership, as applicable, in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable, has the power and authority (corporate or otherwise) to own its
property and to conduct its business as described in the Time of Sale Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Company and its subsidiaries, taken as a whole; all of the issued shares
of capital stock of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
by the Company (other than any such shares of capital stock of Enventis), free
and clear of all liens, encumbrances, equities or claims.
 
(e)  This Agreement has been duly authorized, executed and delivered by the
Issuer, the Company and each Guarantor.
 
(f)  The Indenture has been duly authorized by the Issuer, and when executed and
delivered by the Issuer, and assuming due authorization, execution and delivery
by the Trustee, will be a valid and binding agreement of the Issuer, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity) (collectively, the “Enforcement Limitations”);
the Supplemental Indenture has been duly and validly authorized by the Company
and each Guarantor, and, upon its execution and delivery and, assuming due
authorization, execution and delivery by the Trustee, the Indenture (as
supplemented by the Supplemental Indenture) will constitute the valid and
binding agreement of the Company and each Guarantor, enforceable against the
Company and each Guarantor in accordance with its terms, subject to the
Enforcement Limitations; and when executed and delivered by the Issuer, the
Company and each Guarantor, the Indenture will meet the requirements for
qualification under the Trust Indenture Act of 1939, as amended, and the rules
and regulations of the Commission thereunder (collectively, the “TIA”).
 
(g)  The Notes have been duly authorized by the Issuer and, when executed by the
Issuer and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of this Agreement, will be valid and binding obligations of the Issuer,
enforceable in accordance with their terms, subject to the Enforcement
Limitations, and will be entitled to the benefits of the Indenture and the
Registration Rights Agreement pursuant to which such Notes are to be issued; and
on the Closing Date, the Exchange Notes will have been duly authorized and, when
executed and authenticated in accordance with the provisions of the Indenture,
the Registration Rights Agreement and the Exchange Offer, will be valid and
binding obligations of the Issuer, enforceable in accordance with their terms,
subject to the Enforcement Limitations, and will be entitled to the benefits of
the Indenture and the Registration Rights Agreement pursuant to which such
Exchange Securities are to be issued.
 
(h)  The Registration Rights Agreement has been duly authorized by Finance Co.,
and when executed and delivered by Finance Co., assuming due authorization,
execution and delivery by the Initial Purchaser, will be a valid and binding
agreement of Finance Co., enforceable in accordance with its terms, subject to
the Enforcement Limitations and except as rights to indemnification and
contribution under the Registration Rights Agreement may be limited under
applicable law; the Joinder has been duly authorized by the Company and each
Guarantor, and when executed and delivered by the Company and each Guarantor,
will be a valid and binding agreement of the Company and each Guarantor,
enforceable in accordance with its terms, subject to the Enforcement Limitations
and except as rights to indemnification and contribution under the Joinder may
be limited under applicable law; the Escrow Agreement has been duly authorized
by Finance Co., and when executed and delivered by Finance Co., assuming due
authorization, execution and delivery by the Escrow Agent, will be a valid and
binding agreement of Finance Co., enforceable in accordance with its terms,
subject to the Enforcement Limitations; upon execution of the Escrow Agreement
and the establishment of the Escrow Account to hold the Escrow Property and the
issuance of the Securities, the Escrow Property granted in favor of the Trustee
and the holders of the Securities pursuant to the Escrow Agreement will
constitute a perfected first priority security interest in favor of the holders
of the Securities and there are no other liens on or security interests in the
Escrow Account or the Escrow Property; and when executed and delivered, the
Transaction Documents will conform in all material respects to the descriptions
thereof in the Time of Sale Memorandum and the Final Memorandum.
 
 
4

--------------------------------------------------------------------------------

 
(i)  The Merger Agreement has been duly and validly authorized, executed and
delivered by, and is a legal, valid and binding obligation of Parent and Merger
Sub, enforceable against Parent and Merger Sub in accordance with its terms,
subject to the Enforcement Limitations.  Parent and the Company reasonably
believe that the conditions to the Acquisition set forth in Merger Agreement
will be satisfied, and that the Acquisition will be consummated on the terms and
by the date, and as otherwise contemplated by, the Time of Sale Memorandum and
the Final Memorandum.
 
(j)  The statements set forth in each of the Time of Sale Memorandum and the
Final Memorandum under the caption “Description of the Notes,” insofar as they
purport to constitute a summary of the terms of the Securities and under the
captions “Certain United States Federal Income and Estate Tax Considerations,”
“Description of Other Indebtedness,” “Exchange Offer and Registration Rights
Agreement,” “Certain Relationships and Related Party Transactions” and “Plan of
Distribution,” insofar as they purport to summarize the provisions of the laws
and documents referred to therein, are accurate and fair summaries of such legal
matters, agreements, documents and proceedings.
 
(k)  None of the Issuer, the Company, the Guarantors or their respective
subsidiaries is (i) in violation of its charter or by-laws (or other
organizational documents) (ii) in default, and no event has occurred which, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject or (iii) in violation of any law, ordinance,
governmental rule, regulation or court decree to which it or its property or
assets may be subject, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that, individually or in the aggregate, would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.
 
(l)  The execution and delivery by the Issuer, the Company and each Guarantor of
the Transaction Documents, as applicable, the performance by the Issuer, the
Company and each Guarantor of its obligations under the Transaction Documents,
as applicable, the issuance and delivery of the Securities and the Exchange
Securities and the consummation of the transactions contemplated hereby and
thereby and by the Time of Sale Memorandum, including without limitation, the
Transactions, will not contravene (i) any provision of applicable law, (ii) the
certificate of incorporation or by-laws (or other organizational documents) of
the Issuer, the Company or any Guarantor, (iii) any agreement or other
instrument binding upon the Issuer, the Company, the Guarantors or any of their
respective subsidiaries that is material to the Company and its subsidiaries,
taken as a whole, or (iv) any material judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Issuer, the
Company any Guarantor or any of their respective subsidiaries, and, except for
the consents, approvals, authorizations, order or qualifications from the
Federal Communications Commission, Georgia Public Service Commission, Indiana
Utility Regulatory Commission, Maryland Public Service Commission, Minnesota
Public Utilities Commission, New York Public Service Commission, Ohio Public
Utilities Commission and Pennsylvania Public Utility Commission, no material
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Issuer, the
Company or any Guarantor of its obligations under the Transaction Documents or
the issuance and delivery of the Securities and the Exchange Securities and the
consummation of the transactions contemplated hereby and thereby and by the Time
of Sale Memorandum, including without limitation, the Transactions, except such
as may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Securities and by Federal and state
securities laws with respect to the obligations under the Registration Rights
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
(m)  There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business, prospects or operations of the Company
and its subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to prospective purchasers of the Securities.
 
(n)  Other than proceedings accurately described in all material respects in the
Time of Sale Memorandum, there are no legal or governmental proceedings pending
or threatened to which the Company or any of its subsidiaries is a party or to
which any of the properties of the Company or any of its subsidiaries is subject
that would have a material adverse effect on the Company and its subsidiaries,
taken as a whole, or on the power or ability of the Issuer, the Company or any
Guarantor to perform their obligations under the Transaction Documents or to
consummate the transactions contemplated hereby and thereby and by the Time of
Sale Memorandum, including the Transactions.
 
(o)  Ernst & Young LLP, who has expressed its opinion with respect to the
financial statements (which term as used in this Agreement includes the related
schedules and notes thereto) of Parent and its wholly-owned subsidiaries,
included or incorporated by reference in the Time of Sale Memorandum and the
Final Memorandum, were at the relevant time independent registered public
accountants with respect to Parent as required by the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); Moss Adams
LLP, who has expressed its opinion with respect to certain financial statements
(which term as used in this Agreement includes the related schedules and notes
thereto) of Enventis and its wholly-owned subsidiaries, included or incorporated
by reference in the Time of Sale Memorandum and the Final Memorandum, were at
the relevant time independent registered public accountants with respect to
Enventis as required by the Securities Act and the Exchange Act; and Grant
Thornton LLP, who has expressed its opinion with respect to certain financial
statements (which term as used in this Agreement includes the related schedules
and notes thereto) of Enventis and its wholly-owned subsidiaries, were at the
relevant time independent registered public accountants with respect to Enventis
as required by the Securities Act and the Exchange Act.
 
 
6

--------------------------------------------------------------------------------

 
(p)  The historical financial statements included or incorporated by reference
in the Time of Sale Memorandum and Final Memorandum present fairly in all
material respects the consolidated financial position of each of Parent and
Enventis (including their respective subsidiaries), as of and at the dates
indicated and their results of operations and cash flows for the periods
specified on the basis stated therein.  Such financial statements comply as to
form with the applicable accounting requirements of the Securities Act and have
been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto.  The historical
financial data incorporated by reference or set forth in the Time of Sale
Memorandum and Final Memorandum under the captions “Summary – Summary Historical
and Pro Forma Financial and Operating Data,” “Selected Historical Consolidated
Financial Information of Enventis Corporation,” “Selected Historical
Consolidated Financial Information of Consolidated Communications Holdings,
Inc.,” “Unaudited Pro Forma Condensed Combined Financial Statements” and
elsewhere in the Time of Sale Memorandum and Final Memorandum fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements contained or incorporated by reference in the Time of Sale
Memorandum and Final Memorandum.  The unaudited pro forma financial information
and related notes of Parent and its subsidiaries contained or incorporated by
reference in the Time of Sale Document and the Final Offering Memorandum have
been prepared in accordance with the requirements of Regulation S-X and have
been properly presented on the bases described therein, and give effect to
assumptions used in the preparation thereof are on a reasonable basis and in
good faith and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.  The statistical and
market-related data and forward-looking statements included or incorporated by
reference in the Time of Sale Memorandum and Final Memorandum are based on
sources that the Company and its subsidiaries believe to be reliable and
accurate in all material respects and management’s estimates presented therein
represent their good faith estimates that are made on the basis of data derived
from such sources.
 
(q)  Each of the Issuer, the Company, the Guarantors and their respective
subsidiaries own, possess, license or have other rights to use, all material
patents, patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted, and none of the Issuer, the Company or the
Guarantors have reason to believe that the conduct of it or its subsidiaries’
respective businesses will conflict in any material respect with, and has not
received any notice of any claim of conflict with, any such rights of other
parties except as would not reasonably be expected to have a material adverse
effect on the Company and its subsidiaries, taken as a whole.
 
(r)  Each of the Issuer, the Company, the Guarantors and their respective
subsidiaries possess such valid and current licenses, certificates,
authorizations, registrations or permits issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct their
respective businesses as described in the Time of Sale Memorandum and the Final
Memorandum, except as would not have a material adverse effect on the Company
and its subsidiaries taken as a whole, and none of the Issuer, the Company, the
Guarantors or their respective subsidiaries have received any notice of
proceedings relating to the revocation, modification or non-renewal of, or
non-compliance with, any such license, certificate, authorization or permit
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a material adverse effect on the Company
and its subsidiaries, taken as a whole.  Other than the consents, approvals,
authorizations, orders, or other qualification from the Federal Communications
Commission, Georgia Public Service Commission, Maryland Public Service
Commission, New York Public Service Commission and Pennsylvania Public Utility
Commission, each of the Issuer, the Company, the Guarantors and their respective
subsidiaries have obtained all consents, approvals, authorizations, orders, or
qualifications from, and filed notice with the appropriate state, federal or
foreign regulatory agencies or bodies necessary to complete the Merger and the
transactions contemplated by this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(s)  Each of the Issuer, the Company, the Guarantors and their respective
subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole.  There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which would, singly or in the aggregate, have a material adverse
effect on the Company and its subsidiaries, taken as a whole.
 
(t)  Each of the Issuer, the Company, the Guarantors and their respective
subsidiaries have filed all necessary federal, state, local and foreign income
and franchise tax returns in a timely manner and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them, except for (i) any
taxes, assessments, fines or penalties being contested in good faith, (ii) those
tax returns for which extensions have been properly filed, (iii) as set forth in
the Time of Sale Memorandum or the Final Memorandum, and (iv) as would not
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the Company or any of its subsidiaries.  Parent has made
appropriate provisions in the financial statements referred to in Section 1(p)
above in respect of all material federal, state, local and foreign income and
franchise taxes for all current or prior periods as to which the tax liability
of Parent or any of its consolidated subsidiaries has not been finally
determined.
 
(u)  Each of the Issuer, the Company, the Guarantors and their respective
subsidiaries have insurance coverage in such amounts and with such deductibles
and covering such risks that the respective entities reasonably consider are
adequate to protect each of the Issuer, the Company, the Guarantors and their
respective subsidiaries, and customary for the conduct of their respective
businesses, including, but not limited to, policies covering business
interruptions and real and personal property owned or leased by such parties
against theft, damage, destruction, acts of vandalism and earthquakes.  All
material policies of insurance and fidelity or surety bonds insuring such
parties or their respective businesses, assets, employees, officers and
directors are in full force and effect.  To their knowledge, each of the Issuer,
the Company, the Guarantors and their respective subsidiaries are in compliance
with the terms of such policies and instruments in all material respects; and
there are no material claims by any of such parties under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; and none of the Issuer, the Company, the
Guarantors or their respective subsidiaries have been refused any insurance
coverage sought or applied for.  Each of the Issuer, the Company, the Guarantors
and their respective subsidiaries have no reason to believe that they or any
subsidiary will not be able (i) to renew their existing insurance coverage as
and when such policies expire or (ii) to obtain comparable coverage as may be
necessary or appropriate to conduct their business as now conducted and at a
cost that would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.
 
 
8

--------------------------------------------------------------------------------

 
(v)  None of the Issuer, the Company or any Guarantor has taken or will take,
directly or indirectly, any action designed to or that could be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Issuer or the Company to facilitate the sale or resale of the
Securities.
 
(w)  None of the Issuer, the Company or any Guarantor is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Final Memorandum will not be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
 
(x)  Parent and the Company maintain a system of internal accounting controls
that is in compliance with the Sarbanes-Oxley Act of 2002 and that is sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and except as disclosed in the Time of Sale
Memorandum and the Final Memorandum, since the end of Parent’s most recent
audited fiscal year, there has been (a) no material weakness in Parent’s
internal control over financial reporting (whether or not remediated) and (b) no
significant changes in Parent’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, Parent’s
internal control over financial reporting.
 
(y)  Parent has established and maintains disclosure controls and procedures
designed to provide reasonable assurances that material information relating to
Parent and its subsidiaries is made known to the chief executive officer and
chief financial officer of Parent by others within Parent or any of its
subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; Parent’s auditors and the Board of
Directors of Parent have been advised of: (i) any significant deficiencies or
material weaknesses in the design or operation of internal controls which could
adversely affect Parent’s ability to record, process, summarize, and report
financial data; and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in Parent’s internal controls; and
since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
(z)  Each of the Issuer, the Company and the Guarantors and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974 (as amended, “ERISA,” which term, as used herein, includes the regulations
and published interpretations thereunder) established or maintained by the
Issuer, the Company, any Guarantor, their respective subsidiaries or their ERISA
Affiliates (as defined below) are in compliance in all material respects with
ERISA, except as would not reasonably be expected to have a material adverse
effect on the Company and its subsidiaries, taken as a whole.  “ERISA Affiliate”
means, with respect to the Issuer, the Company, the Guarantors or a subsidiary
of any of the foregoing, any member of any group of organizations described in
Section 414 of the Internal Revenue Code of 1986 (as amended, the “Code,” which
term, as used herein, includes the regulations and published interpretations
thereunder) of which the Issuer, the Company, such Guarantor or such subsidiary
is a member.  No “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Issuer, the Company, any Guarantor, their
respective subsidiaries or any of their ERISA Affiliates.  No “employee benefit
plan” established or maintained by the Issuer, the Company, any Guarantor, their
respective subsidiaries or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have any material “amount of unfunded
benefit liabilities” (as defined under ERISA).  None of the Issuer, the Company,
any Guarantor, their respective subsidiaries nor any of their ERISA Affiliates
has incurred or reasonably expects to incur any material liability under (i)
Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the
Code.  Each “employee benefit plan” established or maintained by the Issuer, the
Company, any Guarantor, their respective subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401 of the Code is so
qualified and nothing has occurred, whether by action or failure to act, which
would cause the loss of such qualification.
 
 
9

--------------------------------------------------------------------------------

 
(aa)  No labor problem or dispute with the employees of the Issuer, the Company,
any Guarantor or their respective subsidiaries exists or, to the knowledge of
Issuer, the Company or any Guarantor, is threatened or imminent, which would
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.
 
(bb)  Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Issuer has
directly, or through any agent (other than the Initial Purchasers, as to whom no
representation or warranty is made), (i) sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act) which is or will be integrated with the sale of the
Securities in a manner that would require the registration under the Securities
Act of the Securities or (ii) offered, solicited offers to buy or sold the
Securities by any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act.
 
(cc)  None of the Issuer, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers, as to whom no representation or
warranty is made) has engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities and the
Issuer and its Affiliates and any person acting on its or their behalf have
complied and will comply with the offering restrictions requirement of
Regulation S.
 
(dd)  Subject to compliance by the Initial Purchasers with the representations
and warranties in Section 7 hereof, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Initial Purchasers and to each
Subsequent Purchaser in the manner contemplated by this Agreement to register
the Securities under the Securities Act or to qualify the Indenture under the
TIA.
 
(ee)  The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.
 
(ff)  None of the Issuer, the Company, the Guarantors nor any of their
respective subsidiaries or affiliates, nor any director, officer, or employee,
nor, to the Issuer’s, Company’s or any Guarantor’s knowledge, any agent or
representative of the Issuer, the Company, any Guarantor or of any of their
respective subsidiaries or affiliates, has taken or will take any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to influence official action or secure an
improper advantage in violation of applicable anti-corruption laws; and the
Issuer, the Company, the Guarantors and their respective subsidiaries and
affiliates have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain and will continue to
maintain policies and procedures designed to promote and achieve compliance with
such laws and with the representation and warranty contained herein.
 
 
10

--------------------------------------------------------------------------------

 
(gg)  The operations of the Issuer, the Company, the Guarantors and their
respective subsidiaries are and have been conducted at all times in material
compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Issuer, the Company,
the Guarantors nor any of their respective subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the best knowledge of the Issuer,
the Company or the Guarantors, threatened.
 
(hh)  (i)  None of the Issuer, the Company, any Guarantor nor any of their
respective subsidiaries, nor any director, officer, or employee thereof, nor, to
the Issuer’s, the Company’s or any Guarantor’s knowledge, any agent, affiliate
or representative of the Issuer, the Company, any Guarantor or any of their
respective subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is:
 
(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor
 
(B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Cuba, Iran, North Korea,
Sudan and Syria).
 
  (ii)  None of the Issuer, the Company or any Guarantor will, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person (except that the Entity makes no representation with respect to the
proceeds paid to any shareholder of Enventis in connection with the Acquisition
or to any lender under Enventis’ outstanding indebtedness):
 
 
11

--------------------------------------------------------------------------------

 
(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or
 
(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
 
  (iii)  For the past five years, the Issuer, the Company, the Guarantors and
their respective subsidiaries have not knowingly engaged in, are not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.
 
 
(ii)  There is no broker, finder or other party that is entitled to receive from
the Issuer, the Company or any Guarantor any brokerage or finder’s fee or other
similar payment as a result of any transactions contemplated by this Agreement.
 
(jj)  The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
 
2.   Agreements to Sell and Purchase.  The Issuer hereby agrees to sell to the
Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Issuer the respective principal amount of Securities set forth in Schedule I
hereto opposite its name at a purchase price of 100.00% of the principal amount
thereof (the “Purchase Price”) plus accrued interest, if any, to the Closing
Date.  As compensation for the services rendered by the Initial Purchasers to
the Issuer in respect of the issuance and sale of the Securities, the Issuer
agrees to pay the Initial Purchasers a commission in the amount of 1.375% of the
aggregate principal amount of the Securities on the earlier to occur of the
Release Date or the Special Mandatory Redemption Date.
 
3.   Terms of Offering.  You have advised the Issuer that the Initial Purchasers
will make an offering of the Notes purchased by the Initial Purchasers hereunder
as soon as practicable after this Agreement is entered into as in the Initial
Purchasers’ judgment is advisable.
 
4.   Payment and Delivery.  Payment for the Securities shall be made to the
Issuer in Federal or other funds immediately available in the City of New York
by wire transfer to the Escrow Account against delivery of such Securities for
the respective accounts of the several Initial Purchasers at the offices of
Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York 10022 (or such
other place as may be agreed to by the Issuer and the Representative) at 9:00
a.m., New York City time, on September 18, 2014, or at such other time on the
same or such other date, not later than September 25, 2014, as shall be
designated in writing by the Representative.  The time and date of such payment
are hereinafter referred to as the “Closing Date.”
 
The Securities shall be in definitive form or global form, as specified by the
Representative, and registered in such names and in such denominations as the
Representative shall request in writing not later than one full business day
prior to the Closing Date.  The Securities shall be delivered to the
Representative on the Closing Date for the respective accounts of the Initial
Purchasers, with any transfer taxes payable in connection with the transfer of
the Securities to the Initial Purchasers duly paid, against payment of the
Purchase Price therefor plus accrued interest, if any, to the date of payment
and delivery.
 
 
12

--------------------------------------------------------------------------------

 
5.   Conditions to the Initial Purchasers’ Obligations.  The several obligations
of the Initial Purchasers to purchase and pay for the Securities on the Closing
Date are subject to the following conditions:
 
(a)   Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
 
(i)  there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) of the Exchange Act; and
 
(ii)  there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business, prospects or operations of the Company and its subsidiaries,
taken as a whole, from that set forth in the Time of Sale Memorandum as of the
date of this Agreement provided to the prospective purchasers of the Securities
that, in the Representative’s judgment, is material and adverse and that makes
it, in the Representative’s judgment, impracticable to market the Securities on
the terms and in the manner contemplated in the Time of Sale Memorandum.
 
(b)   The Initial Purchasers shall have received on the Closing Date
certificates from each of the Issuer, the Company and each Guarantor, dated the
Closing Date and signed by an executive officer of each of the Issuer, the
Company and such Guarantor, as applicable, to the effect set forth in
Section 5(a)(i) and to the effect that the representations and warranties of the
Issuer, the Company or such Guarantor contained in this Agreement were true and
correct as of the Time of Sale and are true and correct as of the Closing Date
and that the Issuer, the Company or such Guarantor has complied with all of the
agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or before the Closing Date.
 
(c)   The Initial Purchasers shall have received on the Closing Date an opinion
of Schiff Hardin LLP, outside counsel for the Issuer, the Company and the
Guarantors, dated the Closing Date, to the effect set forth in Exhibit A.  Such
opinion shall be rendered to the Initial Purchasers at the request of the
Company and shall so state therein.
 
(d)   The Initial Purchasers shall have received on the Closing Date an opinion
of Bingham McCutchen LLP, outside counsel for the Issuer, the Company and the
Guarantors, dated the Closing Date, to the effect set forth in Exhibit B.  Such
opinion shall be rendered to the Initial Purchasers at the request of the
Company and shall so state therein.
 
(e)   The Initial Purchasers shall have received on the Closing Date an opinion
of Thomas, Niesen & Thomas, outside regulatory counsel for the Company,
Consolidated Communications of Pennsylvania, LLC and Consolidated Communications
Enterprise Services Inc., dated the Closing Date, to the effect set forth in
Exhibit C.  Such opinion shall be rendered to the Initial Purchasers at the
request of the Company and shall so state therein.
 
 
13

--------------------------------------------------------------------------------

 
(f)   The Initial Purchasers shall have received on the Closing Date an opinion
of Naman, Howell, Smith & Lee, PLLC, outside counsel for Consolidated
Communications of Texas Company, Consolidated Communications of Fort Bend
Company and Consolidated Communications Services Company, dated the Closing
Date, to the effect set forth in Exhibit D.  Such opinion shall be rendered to
the Initial Purchasers at the request of the Company and shall so state therein.
 
(g)   The Initial Purchasers shall have received on the Closing Date an opinion
of Cooper, White & Cooper LLP, outside counsel for the Issuer, the Company and
the Guarantors, dated the Closing Date, to the effect set forth in Exhibit
E.  Such opinion shall be rendered to the Initial Purchasers at the request of
the Company and shall so state therein.
 
(h) The Initial Purchasers shall have received on the Closing Date an opinion of
Shearman & Sterling LLP, counsel for the Initial Purchasers, dated the Closing
Date.
 
(i)   The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof and the Closing Date,
respectively, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to Parent’s financial statements and certain financial
information of Parent contained or incorporated by reference in the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” no more than three business days prior
to the Closing Date.
 
(j)   The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof and the Closing Date,
respectively, in form and substance satisfactory to the Initial Purchasers, from
Moss Adams LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to Enventis’ financial statements and certain
financial information of Enventis contained or incorporated by reference in the
Time of Sale Memorandum and the Final Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off date” no more than three
business days prior to the Closing Date.
 
(k)   The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof and the Closing Date,
respectively, in form and substance satisfactory to the Initial Purchasers, from
Grant Thornton LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to Enventis’ financial statements and certain
financial information of Enventis contained in the Time of Sale Memorandum and
the Final Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off date” no more than three business days prior to the Closing
Date.
 
(l)   Finance Co. and the Trustee shall have executed and delivered the
Indenture, and the Initial Purchasers shall have received a copy thereof.
 
(m)   Finance Co. shall have executed and delivered a Registration Rights
Agreement in form and substance reasonably satisfactory to the Representative,
including all of the provisions described in the Time of Sale Memorandum and
such other provisions as are customary for registration rights agreements in
similar transactions.
 
 
14

--------------------------------------------------------------------------------

 
(n)   (i) Finance Co., the Trustee and the Escrow Agent shall have executed the
Escrow Agreement and the Initial Purchasers shall have received a copy thereof,
executed by the Issuer, the Trustee and the Escrow Agent and such agreement
shall be in full force and effect on and as of the Closing Date; (ii) the Escrow
Property equal to the Escrow Redemption Amount shall have been deposited with
the Escrow Agent solely in accordance with the Escrow Agreement; and (iii) the
Trustee shall have a first-priority security interest in the Escrow Account and
the Escrow Property.
 
(o)   The Issuer shall have taken all action required to be taken by it for the
Securities to be eligible for clearance and settlement through DTC, it being
understood that the Initial Purchasers shall obtain relevant CUSIP numbers for
the Notes.
 
(p)   The Initial Purchasers shall have received on the Closing Date
certificates, dated the Closing Date, executed by the Secretary of the Issuer,
the Company and each Guarantor, certifying such customary matters as the Initial
Purchasers may reasonably request.
 
(q)   The Initial Purchasers shall have received on the Closing Date
certificates evidencing (i) the existence or good standing of the Issuer, the
Company and each Guarantor issued by the Secretary of State (or applicable
office) of the jurisdiction in which the Issuer, the Company or such Guarantor
is organized as of a date within five business days prior to the Time of Sale
and (ii) the qualification by the Issuer, the Company and each Guarantor as a
foreign corporation in good standing issued by the Secretary of State (or
applicable office) of each of the jurisdictions in which the Issuer, the Company
or such Guarantor operates as of a date within five business days prior to the
Time of Sale, in each case with an electronic mail bring down on the Closing
Date.
 
(r)   On or prior to the Closing Date, the Issuer, the Company and the
Guarantors shall have furnished to the Initial Purchasers such further
certificates and documents as the Initial Purchasers may reasonably request.
 
6.   Covenants of the Issuer and the Guarantors.  The Issuer and the Guarantors
covenant with each Initial Purchaser as follows:
 
(a)   To furnish to you in New York City, without charge, prior to 10:00 a.m.
New York City time on the second business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(d) or (e), as many copies
of the Time of Sale Memorandum, the Final Memorandum, any documents incorporated
by reference therein and any supplements and amendments thereto as you may
reasonably request.
 
(b)   Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object.
 
(c)   To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Issuer or any Guarantor and not to use or refer to any proposed Additional
Written Offering Communication to which you reasonably object.
 
(d)   If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a Subsequent Purchaser, be misleading or so that
the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.
 
 
15

--------------------------------------------------------------------------------

 
(e)   If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum so that the statements in the Final Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Final Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.
 
(f)   To use their reasonable best efforts to arrange for the qualification of
the Securities for sale and the determination of their eligibility for
investment under the laws of such jurisdictions in the United States as you
shall reasonably designate and will continue such qualifications in effect so
long as required for the resale of the Securities by the Initial Purchasers;
provided that the Issuer and the Guarantors will not be required to qualify as a
foreign corporation or as a dealer in securities or to take any action that
would subject them to general service of process in any such jurisdiction or
where they would be subject to taxation as a foreign corporation.
 
(g)   Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the counsel to the
Issuer, the Company and the Guarantors, the accountants of the Issuer, the
Company, the Guarantors and Enventis in connection with the issuance and sale of
the Securities and all other fees or expenses in connection with the preparation
of the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum, any Additional Written Offering Communication prepared by or on
behalf of, used by, or referred to by the Issuer or any Guarantor and any
amendments and supplements to any of the foregoing, including all printing costs
associated therewith, and the delivering of copies thereof to the Initial
Purchasers, in the quantities herein above specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the Initial
Purchasers, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(f) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum, (iv) any fees charged by
rating agencies for the rating of the Securities, (v) the costs and charges of
the Trustee and any transfer agent, registrar or depositary, (vi) the cost of
the preparation, issuance and delivery of the Securities, including the fees and
expenses, if any, incurred in connection with the admission of the Securities
for trading in any appropriate market system, (vii) the costs and expenses of
the Issuer, the Company or the Guarantors relating to investor presentations on
any “road show” undertaken in connection with the marketing of the offering of
the Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Issuer, travel and lodging expenses of the representatives
and officers of the Issuer and any such consultants, and 50% of the cost of any
aircraft chartered in connection with the road show, (viii) the document
production charges and expenses associated with printing this Agreement, the
Indenture, the Registration Rights Agreement and the Escrow Agreement, (ix) all
fees and expenses incurred with respect to the negotiation, disclosure, creation
and perfection of the security interests contemplated by the Escrow Agreement,
and (x) all other cost and expenses incident to the performance of the
obligations of the Issuer, the Company and the Guarantors hereunder for which
provision is not otherwise made in this Section.  It is understood, however,
that except as provided in this Section, Section 8, and the last paragraph of
Section 10, the Initial Purchasers will pay all of their costs and expenses,
including fees and disbursements of their counsel, transfer taxes payable on
resale of any of the Securities by them, any advertising expenses connected with
any offers they may make and 50% of the cost of any aircraft chartered in
connection with the road show.
 
 
16

--------------------------------------------------------------------------------

 
(h)   Neither the Issuer nor any Affiliate of the Issuer will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Securities Act) which could be integrated with the sale of
the Securities in a manner which would require the registration under the
Securities Act of the Securities.
 
(i)   Not to solicit any offer to buy or offer or sell the Securities by means
of any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
 
(j)   While any of the Securities remain “restricted securities” within the
meaning of the Securities Act, to make available, upon request, to any seller of
such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Issuer is then subject to Section 13 or 15(d) of the
Exchange Act.
 
(k)   None of the Issuer, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) will engage in any directed selling
efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Issuer and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.
 
(l)   During the period of one year after the Closing Date, the Issuer will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act), to resell any of the Securities which constitute “restricted
securities” under Rule 144 except pursuant to an effective registration
statement; provided that any Securities held by any affiliate of the Issuer that
would constitute “restricted securities” under Rule 144 may be resold if the
purchaser thereof agrees (and subsequent purchasers agree) to continue to hold
such Securities pursuant to a certificated security with a separate CUSIP number
from that of any Securities held pursuant to a global security under the
Indenture until such Securities are exchanged for Exchange Notes in the Exchange
Offer, are sold pursuant to an effective registration statement or may be sold
pursuant to Rule 144 under the Securities Act.
 
 
17

--------------------------------------------------------------------------------

 
(m)   Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.
 
(n)   To take all action required to be taken for the Securities to be eligible
for clearance and settlement through DTC.
 
(o)   To comply with all the terms and conditions of the Escrow Agreement and
the Registration Rights Agreement; and on or prior to the Closing Date, to take
all action required to secure the Notes by the Escrow Property to the extent and
in the manner provided in the Escrow Agreement and as described in the Time of
Sale Memorandum and the Final Memorandum.
 
(p)   To deliver to the Initial Purchasers on and as of the date hereof and the
Closing Date satisfactory evidence of the good standing of the Issuer, the
Company and the Guarantors in their respective jurisdictions of organization and
the good standing of the Issuer, the Company and the Guarantors in such other
jurisdictions as the Initial Purchasers may reasonably request, in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.
 
Each of the Issuer and the Company also agree that, without the prior written
consent of the Representative it will not, during the period beginning on the
date hereof and continuing to and including the Closing Date, offer, sell,
contract to sell or otherwise dispose of any debt securities of the Issuer or
the Company or warrants to purchase debt securities of the Issuer or the Company
substantially similar to the Securities (other than the sale of the Securities
under this Agreement).
 
7.   Offering of Securities; Restrictions on Transfer.  (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).  Each Initial Purchaser, severally and not jointly,
agrees with the Issuer that (i) it will not solicit offers for, or offer or
sell, such Securities by any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act and (ii) it will solicit offers for such Securities only from,
and will offer such Securities only to, persons that it reasonably believes to
be (A) in the case of offers inside the United States, QIBs or, in the case of
the entity and the individual identified on Schedule V, an accredited investor
(as such term is used in Regulation D under the Securities Act) or (B) in the
case of offers outside the United States, to persons other than U.S. persons
(“foreign purchasers,” which term shall include dealers or other professional
fiduciaries in the United States acting on a discretionary basis for foreign
beneficial owners (other than an estate or trust)) in reliance upon Regulation S
under the Securities Act that, in each case, in purchasing such Securities are
deemed to have represented and agreed as provided in the Time of Sale Memorandum
and the Final Memorandum under the caption “Notice to Investors.”
 
(b)   Each Initial Purchaser, severally and not jointly, represents, warrants,
and agrees with respect to offers and sales of Securities that:
 
(i)  such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Issuer or any Guarantor that would permit a public
offering of the Securities, or possession or distribution of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum or any other
offering or publicity material relating to the Securities, in any country or
jurisdiction where action for that purpose is required;
 
 
18

--------------------------------------------------------------------------------

 
(ii)  such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any such other material, in
all cases at its own expense;
 
(iii)  the Securities have not been registered under the Securities Act and may
not be sold within the United States or to, or for the account or benefit of,
U.S. persons except in accordance with Rule 144A or Regulation S under the
Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;
 
(iv)  such Initial Purchaser has offered the Securities and will offer and sell
the Securities (A) as part of its distribution at any time and (B) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its Affiliates and
any such persons have complied and will comply with the offering restrictions
requirement of Regulation S;
 
(v)  such Initial Purchaser, in relation to each Member State of the European
Economic Area which has implemented the Prospectus Directive (each, a “Relevant
Member State”), has represented and agreed that with effect from and including
the date on which the Prospectus Directive is implemented in that Relevant
Member State it has not made and will not make an offer of Securities to the
public in that Relevant Member State, other than:
 
(A)  to any legal entity which is a qualified investor as defined in the
Prospectus Directive;
 
(B)  to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the Representative on behalf of the Initial Purchasers for any such
offer; or
 
(C)  in any other circumstances falling within Article 3 of the Prospectus
Directive, provided that no such offer of Securities shall require the Company
or any Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive.
 
For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State and the expression “Prospectus Directive” means Directive
2003/71/EC (and amendments thereto, including the 2010 PD Amending Directive to
the extent implemented in the Relevant Member State) and includes any relevant
implementing measure in that Member State, and the expression “2010 PD Amending
Directive” means Directive 2010/73/EU;
 
 
19

--------------------------------------------------------------------------------

 
(vi)  such Initial Purchaser has represented and agreed that it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act
2000) received by it in connection with the issue or sale of the Securities in
circumstances in which Section 21(1) of such Act does not apply to us and it has
complied and will comply with all applicable provisions of such Act with respect
to anything done by it in relation to any Securities in, from or otherwise
involving the United Kingdom;
 
(vii)  the Initial Purchaser agrees that, at or prior to confirmation of sales
of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act.  Terms used above have the meaning given to them by
Regulation S.”
 
(viii)  such Initial Purchaser agrees that it and each of its Affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Securities, except as contemplated by this Agreement,
without the prior written consent of the Issuer and the Guarantors; and
 
(ix)  such Initial Purchaser agrees, with respect to resales made in reliance on
Rule 144A of any of the Securities, to deliver either with the confirmation of
such resale or otherwise prior to settlement of such resale a notice to the
effect that the resale of such Securities has been made in reliance upon the
exemption from the registration requirements of the Securities Act provided by
Rule 144A.
 
Terms used in this Section 7(b) have the meanings given to them by Regulation S.
 
(c)  The Issuer agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, the Escrow Agreement and the Registration Rights
Agreement, to Xtract Research LLC (“Xtract”), following completion of the
offering, for inclusion in an online research service sponsored by Xtract,
access to which shall be restricted by Xtract to QIBs.
 
8.   Indemnity and Contribution.  (a) Each of the Issuer, the Company and the
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser, its directors and officers and each person, if any, who
controls any Initial Purchaser within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each Affiliate of each
Initial Purchaser from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained or incorporated by reference in the Preliminary
Memorandum, the Time of Sale Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Issuer, the Issuer or any Guarantor, or the Final Memorandum or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Issuer in writing
by the Representative expressly for use therein.
 
 
20

--------------------------------------------------------------------------------

 
(b)   Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Issuer, the Company, each Guarantor, their respective
directors, officers and each person, if any, who controls the Issuer, the
Company or such Guarantor within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Issuer, the Company and the Guarantors to such
Initial Purchaser, but only with reference to information relating to the
Initial Purchasers furnished to the Issuer in writing by the Representative
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication prepared by or on behalf of, used
by or referred to by the Issuer, the Company or any Guarantor, or the Final
Memorandum or any amendment or supplement thereto.  The Issuer, the Company and
the Guarantors hereby acknowledge and agree that the only information that the
Initial Purchasers have furnished to the Issuer in writing expressly for use in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by or referred to by
the Issuer, or the Final Memorandum or any amendment or supplement are the
statements set forth in the fourth paragraph and the fourth sentence in the
seventh paragraph under the caption “Plan of Distribution.”
 
(c)   In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party, (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnified
party, or (iv) the named parties to any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by Morgan Stanley & Co. LLC,
in the case of parties indemnified pursuant to Section 8(a), and by the Issuer,
in the case of parties indemnified pursuant to Section 8(b). The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (x) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
 
 
21

--------------------------------------------------------------------------------

 
(d)   To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuer and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities or (ii) if the allocation provided by clause 8(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Issuer and the Guarantors on the one hand and
of the Initial Purchasers on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations.  The relative benefits received
by the Issuer and the Guarantors on the one hand and the Initial Purchasers on
the other hand in connection with the offering of the Securities shall be deemed
to be in the same respective proportions as the net proceeds from the offering
of the Securities (before deducting expenses) received by the Issuer and the
Guarantors and the total discounts and commissions received by the Initial
Purchasers bears to the aggregate offering price of the Securities.  The
relative fault of the Issuer and the Guarantors on the one hand and of the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuer and the Guarantors or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The Initial
Purchasers’ respective obligations to contribute pursuant to this Section 8 are
several in proportion to the respective principal amount of Securities they have
purchased hereunder as set forth opposite their names in Schedule I hereto, and
not joint.
 
(e)   The Issuer, the Company, the Guarantors and the Initial Purchasers agree
that it would not be just or equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 8(d).  The amount paid or payable by an indemnified party as a
result of the losses, claims, damages and liabilities referred to in
Section 8(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 8, no Initial Purchaser
shall be required to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The remedies provided for in
this Section 8 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.
 
 
22

--------------------------------------------------------------------------------

 
(f)   The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Issuer, the Company
and the Guarantors contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement, (ii)
any investigation made by or on behalf of any Initial Purchaser, any person
controlling the Initial Purchasers or any affiliate of any Initial Purchaser or
by or on behalf of the Issuer, the Company, the Guarantors, their respective
officers or directors or any person controlling the Issuer, the Company or any
Guarantor and (iii) acceptance of and payment for any of the Securities.
 
9.   Termination.  The Representative may terminate this Agreement by notice
given by it to the Issuer, if after the execution and delivery of this Agreement
and prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the NASDAQ Global Market, the Chicago Board of Options Exchange, the
Chicago Mercantile Exchange or the Chicago Board of Trade, (ii) trading of any
securities of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets, currency exchange
rates or controls or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities on the
terms and in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum.
 
10.   Effectiveness; Defaulting Initial Purchasers.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.
 
If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such non
defaulting Initial Purchasers, or in such other proportions as may be specified
by the Representative with the consent of the non-defaulting Initial Purchasers,
to purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser.  If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one tenth of the
aggregate principal amount of Securities to be purchased on the Closing Date,
and arrangements satisfactory to the non-defaulting Initial Purchasers and the
Issuer for the purchase of such Securities are not made within 36 hours after
such default, this Agreement shall terminate without liability on the part of
any non-defaulting Initial Purchaser or of the Issuer or any Guarantor except
that the provisions of Sections 6(g), 8 and 11 hereof shall at all times be
effective and shall survive such termination.  In any such case either the
Representative or the Issuer shall have the right to postpone the Closing Date,
but in no event for longer than seven days, in order that the required changes,
if any, in the Time of Sale Memorandum, the Final Memorandum or in any other
documents or arrangements may be effected.  As used in this Agreement, the term
“Initial Purchaser” shall be deemed to include any person substituted for a
defaulting Initial Purchaser under this Section 10.  Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
If this Agreement shall be terminated by the Initial Purchasers because of any
failure or refusal on the part of the Issuer, the Company or any Guarantor to
comply with the terms or to fulfill any of the conditions of this Agreement, or
if for any reason the Issuer, the Company or any Guarantor shall be unable to
perform its obligations under this Agreement, the Issuer will reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
such Initial Purchaser in connection with this Agreement or the offering
contemplated hereunder.
 
11.   Entire Agreement.  (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement among the Issuer, the Company, the Guarantors
and the Initial Purchasers with respect to the preparation of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, the conduct of
the offering, and the purchase and sale of the Securities.
 
(b)   This Agreement supersedes all prior agreements and understandings (whether
written or oral) among the Issuer, the Company, the Guarantors and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
 
(c)   The Issuer, the Company and each Guarantor acknowledges that in connection
with the offering of the Securities: (i) the Initial Purchasers have acted at
arms length, are not agents of, and owe no fiduciary duties to, the Issuer, the
Company, the Guarantors or any other person, (ii) the Initial Purchasers owe the
Issuer, the Company and the Guarantors only those duties and obligations set
forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement) if any, (iii) the Initial Purchasers may have
interests that differ from those of the Issuer, the Company and the Guarantors
and (iv) the Initial Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby, and
the Issuer, the Company and the Guarantors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed
appropriate..  The Issuer, the Company and each Guarantor waives to the full
extent permitted by applicable law any claims they may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.
 
12.   Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmission (i.e., a “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart thereof.
 
 
24

--------------------------------------------------------------------------------

 
13.   Authority of the Representative.  Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.
 
14.   Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court.  The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.
 
15.   Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
 
16.   Notices.  All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to you in care of Morgan Stanley & Co. LLC, at 1585 Broadway, New York, New
York 10036, Attention: High Yield Syndicate Desk, with a copy to the Legal
Department and with a copy to Shearman & Sterling LLP, 599 Lexington Avenue, New
York, New York 10022, Attention: Jason Lehner (Fax: (646) 848-7974); and if to
the Issuer, the Company or any Guarantor, shall be delivered, mailed or sent to
Consolidated Communications, Inc., 121 South 17th Street, Mattoon, Illinois
61938, Attention: Steven L. Childers, with a copy to Schiff Hardin LLP, 233
South Wacker Drive, Suite 6600, Chicago, Illinois 60606, Attention: Alexander
Young (Fax: (312) 258-5600).
 


 
[Signature Pages Follow]
 
 
25

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,
             
Consolidated Communications FINANCE II Co.
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Consolidated Communications, Inc.
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Consolidated Communications
   
Holdings, Inc.
             
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Consolidated Communications
   
Enterprise services, inc.
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Consolidated Communications
   
services company
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
 

 
 
[Signature Page to Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
Consolidated Communications
   
of fort bend company
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Consolidated Communications
   
of texas company
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Consolidated Communications
   
of PENNSYLVANIA company, llc
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Surewest communications
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Surewest telephone
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Surewest long distance
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
 

 
 
[Signature Page to Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
Surewest televideo
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Surewest fiber ventures, llc
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
                       
Surewest kansas, inc.
           
By:
/s/ Steven L. Childers
     
Name:
Steven L. Childers
     
Title:
SVP / CFO
 

 
 
 
 
 
 
[Signature Page to Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Accepted as of the date hereof
    MORGAN STANLEY & CO. LLC        
Acting on behalf of itself and as the Representative
of the several Initial Purchasers named in Schedule I
hereto
        By: Morgan Stanley & Co. LLC              
By:
/s/ Reagan C. Philipp
   
Name:
Reagan Philipp
   
Title:
Authorized Signatory
 

 
 
 
 
 
 
 
 
[Signature Page to Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I


 
Initial Purchaser
 
Principal Amount of
Securities to be Purchased
 
Morgan Stanley & Co. LLC
  $ 120,000,000  
Wells Fargo Securities, LLC
    50,000,000  
RBS Securities Inc.
    30,000,000  
Total
  $ 200,000,000  









 
 

 
 
I-1

--------------------------------------------------------------------------------

 
SCHEDULE II


Subsidiary Guarantors
 
Consolidated Communications Enterprise Services, Inc.
Consolidated Communications Services Company
Consolidated Communications of Fort Bend Company
Consolidated Communications of Texas Company
Consolidated Communications of Pennsylvania Company, LLC
SureWest Communications
SureWest Telephone
SureWest Long Distance
SureWest Televideo
SureWest Fiber Ventures, LLC
SureWest Kansas, Inc.
 
 
 
 
 
 
II-1

--------------------------------------------------------------------------------

 
SCHEDULE III
 
Time of Sale Memorandum
 
 
1.
Preliminary Memorandum issued September 4, 2014

 
 
2.
Pricing Supplement dated September 4, 2014 as set forth in Schedule IV

 
 
3.
Any other written offering communication used in connection with the offering
and set forth in Schedule IV

 
 
 
 
 
 
III-1

--------------------------------------------------------------------------------

 
SCHEDULE IV
 
PRICING SUPPLEMENT
Issued September 4, 2014
STRICTLY CONFIDENTIAL

 
Consolidated Communications Finance II Co.
to be assumed by
Consolidated Communications, Inc.


$200,000,000 6.50% SENIOR NOTES DUE 2022
_________________________
 
Pricing Supplement dated September 4, 2014 to the Preliminary Offering
Memorandum dated September 4, 2014 of Consolidated Communications Finance II Co.
(the “Preliminary Offering Memorandum”).
 
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.  The information in this Pricing Supplement
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum.
 
Unless otherwise indicated, terms used but not defined herein have the meanings
assigned to such terms in the Preliminary Offering Memorandum.
 
Issuer:
 
Consolidated Communications Finance II Co. (the “Issuer”), a wholly-owned
subsidiary of Consolidated Communications, Inc. (the
“Company”).  Contemporaneously with the release of escrowed funds and the
consummation of the Proposed Acquisition, the Issuer will merge with and into
the Company and the Company will continue as the surviving corporation and the
issuer of the Notes.
     
Notes Offered:
 
Senior Notes due 2022 (the “Notes”)
     
Maturity:
 
October 1, 2022
     
Coupon:
 
6.50%
     
Issue Price:
 
100.0% per Note, plus accrued interest, if any, from September 18, 2014
     
Yield to Maturity:
 
6.50%
     
Principal Amount:
 
$200,000,000
     
Gross Proceeds:
 
$200,000,000
     
Interest Payment Dates:
 
April 1 and October 1
     
First Interest Payment Date:
 
April 1, 2015
     
Make-Whole Redemption:
 
Before October 1, 2017 at 100% plus the Applicable Premium and accrued and
unpaid interest, and Additional Interest, if any.

 
 
IV-1

--------------------------------------------------------------------------------

 
 
Optional
Redemption:
 
At any time on or after October 1, 2017, the Issuer may redeem all or a part of
the Notes, at the redemption prices (expressed as percentages of principal
amount) set forth below plus accrued and unpaid interest and Additional
Interest, if any, thereon, to the applicable redemption date, subject to the
rights of Holders of Notes on the relevant record date to receive interest due
on the relevant interest payment date, if redeemed during the 12-month period
beginning on October 1 of the years indicated below:
           
 
   
Year
 
Redemption Price
     
2017
 
104.875%
     
2018
 
103.250%
     
2019
 
101.625%
     
2020 and thereafter
 
100.000%
               
At any time prior to October 1, 2017, the Issuer may redeem up to 35% of the
aggregate principal amount of Notes issued (including any Additional Notes) at a
redemption price equal to 106.50% of the principal amount thereof, plus accrued
and unpaid interest and Additional Interest, if any, thereon to the redemption
date, using the net proceeds of certain equity offerings.

 
Special Mandatory Redemption:
 
If the Escrow Officers’ certificate is not received by 9:00 a.m. (Eastern time)
on the Redemption Deadline, then the Escrow Agent shall, without the requirement
of notice to or action by the Issuer, or any other person, promptly release the
Escrowed Funds to the Trustee on the Redemption Date to redeem the Notes on the
Redemption Deadline at 100.0% of the aggregate principal amount thereof (equal
to the aggregate offering price of the Notes), plus accrued and unpaid interest
thereon to, but excluding, the redemption date .
     
Distribution:
 
144A/Regulation S with contingent Registration Rights
     
Ratings:
 
B3 / B- (Moody’s/S&P)1
     
Joint-Lead and Bookrunning Managers:
 
Morgan Stanley & Co. LLC
Wells Fargo Securities, LLC
RBS Securities Inc.

 

   

1           Note:  A securities rating is not a recommendation to buy, sell or
hold securities and may be subject to revision or withdrawal at any time and
each rating should be evaluated independently of any other rating.
 
 
IV-2

--------------------------------------------------------------------------------

 
 
Trade Date:
 
September 4, 2014
     
Settlement Date:
 
September 18, 2014 (T+10)
     
CUSIP:
 
144A:  20904AAA0
Regulation S:  U2089QAA7
     
ISIN:
 
144A: US20904AAA07
Regulation S:  USU2089QAA77

 
This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security.  No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained or incorporated by reference
in the relevant prospectus or offering memorandum in making their investment
decisions.  This communication is not intended to be a confirmation as required
under Rule 10b-10 of the Securities Exchange Act of 1934.  A formal confirmation
will be delivered to you separately.  This notice shall not constitute an offer
to sell or a solicitation of an offer to buy, nor shall there be any sale of the
Notes in any state or jurisdiction in which such offer, solicitation or sale
would be unlawful.  The Notes will be offered and sold to qualified
institutional buyers in the United States in reliance on Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and to persons in
offshore transactions in reliance on Regulation S under the Act.  In addition,
the Notes may be offered and sold to Richard A. Lumpkin, a member of the Board
of Directors of Consolidated Communications Holdings, Inc., or an entity
associated with Mr. Lumpkin, each of which are “accredited investors” (as
defined in Rule 501 under the Securities Act).  The Notes have not been
registered under the Securities Act or any state securities laws, and may not be
offered or sold in the United States or to, or for the account or benefit of,
U.S. persons absent registration or an applicable exemption from the
registration requirement.
 
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.
 


 
 

 
 
IV-3

--------------------------------------------------------------------------------

 
SCHEDULE V
 
·
Richard Adamson Lumpkin Trust Dated February 6, 1970 fbo Richard Anthony Lumpkin

 
·
Richard A. Lumpkin

 
 
 
 
 
 
 
 
 
 
V-1

--------------------------------------------------------------------------------

 
EXHIBIT A
 
OPINION OF COUNSEL FOR THE ISSUER, THE COMPANY AND THE GUARANTORS
 
The opinion of the counsel for the Issuer, the Company and the Guarantors, to be
delivered pursuant to Section 5(c) of the Purchase Agreement shall be to the
effect that:
 
1.  Finance Co. has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware.
 
2.  Parent is a corporation validly existing and in good standing under the laws
of the State of Delaware.  The Company is a corporation validly existing and in
good standing under the laws of the State of Illinois.
 
3.  Each of the Delaware Subsidiaries is a corporation or limited liability
company, as the case may be, validly existing and in good standing under the
laws of the State of Delaware.
 
4.  Each of the California Subsidiaries is a corporation or limited liability
company, as the case may be, validly existing and in good standing under the
laws of the State of California.
 
5.  Parent, Finance Co., the Company, each Delaware Subsidiary and each
California Subsidiary has corporate or limited liability company power and
authority, as applicable, to own, lease and operate its properties and to
conduct its business, in each case, as described in the Preliminary Memorandum
and the Final Memorandum and to enter into and perform its obligations under the
Purchase Agreement.
 
6.  The Purchase Agreement has been duly authorized, executed and delivered by
Parent, Finance Co., the Company, each Delaware Subsidiary and each California
Subsidiary.
 
7.  The Indenture has been duly authorized, executed and delivered by Finance
Co., and the Indenture constitutes a legal, valid and binding obligation of
Finance Co., enforceable against Finance Co. in accordance with its terms.
 
8.  The Supplemental Indenture has been duly authorized by Parent, the Company,
each Delaware Subsidiary and each California Subsidiary, and, when executed and
delivered by the Company, Parent and each Subsidiary in the manner provided in
the Indenture, the Supplemental Indenture will constitute a legal, valid and
binding obligation of Parent, the Company and each Subsidiary, enforceable
against Parent, the Company and each Subsidiary in accordance with its terms.
 
9.  The Registration Rights Agreement has been duly authorized, executed and
delivered by Finance Co., and the Registration Rights Agreement constitutes a
legal, valid and binding obligation of Finance Co., enforceable against Finance
Co. in accordance with its terms.
 
10.  The Joinder has been duly authorized by Parent, the Company, each Delaware
Subsidiary and each California Subsidiary, and, when executed and delivered by
the Company, Parent and each Subsidiary in the manner provided in the
Registration Rights Agreement, the Joinder will constitute a legal, valid and
binding obligation of Parent, the Company and each Subsidiary, enforceable
against Parent, the Company and each Subsidiary in accordance with its terms.
 
 
A-1

--------------------------------------------------------------------------------

 
11.  The Escrow Agreement has been duly authorized, executed and delivered by
Finance Co., and the Escrow Agreement constitutes a legal, valid and binding
obligation of Finance Co., enforceable against Finance Co. in accordance with
its terms.
 
12.  The Notes are in the form contemplated by the Indenture, have been duly
authorized by Finance Co., have been duly executed by Finance Co. and, when
authenticated by the Trustee in the manner provided in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding obligations of Finance Co., enforceable against Finance Co. in
accordance with their terms, and will be entitled to the benefits of the
Indenture and the Registration Rights Agreement.
 
13.  The Exchange Notes have been duly authorized by the Company and the
Guarantees have been duly authorized by the Parent, each Delaware Subsidiary and
each California Subsidiary, and, when the Supplemental Indenture has been duly
authorized, executed and delivered by the Company, Parent and the Subsidiaries,
the Exchange Notes are executed by the Company and are authenticated by the
Trustee in the manner provided in the Indenture, and the Exchange Notes are
delivered pursuant to the Exchange Offer, the Exchange Notes will constitute
legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their terms and the Guarantees will constitute legal,
valid and binding obligations of the Parent and each Subsidiary, enforceable
against Parent and each Subsidiary in accordance with their terms.
 
14.  The Notes, the Indenture and the Registration Rights Agreement conform in
all material respects to the descriptions thereof contained in the Preliminary
Memorandum and the Final Memorandum.
 
15.  The information in the Time of Sale Memorandum and in the Final Memorandum
under the captions “Description of Other Indebtedness,” “Description of the
Notes”, “Exchange Offer and Registration Rights Agreement,” “Notice to
Investors” and “Certain United States Federal Income and Estate Tax
Considerations,” to the extent that it constitutes matters of law, summaries of
legal matters, Finance Co.’s and the Company’s charter and bylaws, or legal
conclusions, has been reviewed by us and is correct in all material respects.
 
16.  Neither the execution and delivery by Finance Co., the Company, Parent, the
Delaware Subsidiaries or the California Subsidiary of any of the Transaction
Documents nor the performance by any of Finance Co., the Company, Parent, the
Delaware Subsidiaries or the California Subsidiaries of its obligations under
the Transaction Documents requires any consent or approval from or filing with
any governmental authority of the State of Illinois, the State of California,
the State of New York or the United States of America under any Applicable Law
(other than such as may be required under the applicable securities laws of the
various jurisdictions in which the Notes will be offered or sold, as to which we
need express no opinion, and other than those filings and other actions as may
be required pursuant to the Securities Act and the rules and regulations
thereunder with respect to Finance Co.’s, the Company’s, Parent’s and the
Subsidiaries’ obligations under the Registration Rights Agreement, including,
without limitation, the filing of a registration statement with the Securities
and Exchange Commission, the Commission’s declaration of effectiveness of such
registration statement and the qualification of the Indenture under the Trust
Indenture Act of 1939, as amended).
 
17.  It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchaser or in connection with the initial resale of
such Securities by the Initial Purchaser in accordance with Section 7 of the
Purchase Agreement, the Preliminary Memorandum and the Final Memorandum to
register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended.
 
 
A-2

--------------------------------------------------------------------------------

 
18.  The execution and delivery by Finance Co., the Company, Parent, each of the
Delaware Subsidiaries and each of the California Subsidiaries of each of the
Transaction Documents to which each company is a party does not, and the
performance by each of Finance Co., the Company, Parent, each of the Delaware
Subsidiaries and each of the California Subsidiaries of its respective
obligations under such Transaction Documents will not violate the certificate or
articles of incorporation, by-laws or limited liability company agreement of
such party.  The execution and delivery by Finance Co., the Company, Parent,
each of the Delaware Subsidiaries and each of the California Subsidiaries of
each of the Transaction Documents to which each company is a party does not, and
the performance by each of Finance Co., the Company, Parent and each of the
Subsidiaries of its respective obligations under such Transaction Documents will
not (ii) violate any Applicable Law applicable to such party, (iii) violate any
judgment, injunction, order or decree to which Finance Co., the Company, Parent
or the Subsidiaries is subject that is listed on the Officer’s Certificates of
Finance Co., the Company and Parent attached to this opinion letter, or (iv)
breach or result in a default under any indenture, mortgage, instrument or
agreement that is listed on the Officer’s Certificates attached to this opinion
letter.
 
19.  None of Finance Co., the Company, Parent or the Subsidiaries is required,
nor upon the issuance and sale of the Securities as herein contemplated and the
application of the net proceeds therefrom as described in the Time of Sale
Memorandum and the Final Memorandum will be required, to register as an
“investment company” under the Investment Company Act.
 
20.  A security interest (the “Article 9 Security Interest”) in favor of the
Trustee (for the benefit of the holders of the Notes), as security for the
payment of the obligations of Finance Co. under the Indenture and the
Securities, has attached to the collateral described in the Escrow Agreement
(the “Collateral”) in which a security interest may be created under Article 9
of the UCC (the “Article 9 Security Interest”).  The Article 9 Security Interest
in that portion of the Collateral consisting of security entitlements with
respect to the Escrow Account will be perfected upon the execution and delivery
of the Escrow Agreement, and the Article 9 Security Interest in Collateral
consisting of a securities account will be perfected when the Article 9 Security
Interest is perfected in all security entitlements with respect to such
securities account.
 
In addition, such counsel shall state that they have participated in conferences
with officers and representatives of Finance Co., the Company, Parent and the
Subsidiaries, representatives of the independent accountants of those companies
and the Initial Purchasers and its representatives at which the contents of the
Preliminary Memorandum and the Final Memorandum were discussed and, although
such counsel not passing upon, and does not assume any responsibility for, the
accuracy, completeness or fairness of the statements contained or incorporated
by reference in the Preliminary Memorandum and the Final Memorandum and has made
no independent check or verification thereof (except to the extent expressly
addressed in paragraphs 14 and 15 above), on the basis of the foregoing, nothing
has come to such counsel’s attention that would lead them to believe that (1) as
of the Time of Sale, the Time of Sale Memorandum (except for the financial
statements and schedules and other financial data included therein or omitted
therefrom, as to which such counsel need make no statement) included any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of circumstances under which
they were made, not misleading or (2) the Final Memorandum (except for financial
statements and schedules and other financial data included therein or omitted
therefrom as to which such counsel need make no statement), at the time the
Final Memorandum was issued or at the Closing Date, included or includes an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 


 
A-3

--------------------------------------------------------------------------------

 
EXHIBIT B
 
OPINION OF COUNSEL FOR THE ISSUER, THE COMPANY AND THE GUARANTORS
 
The opinion of special regulatory counsel for the Issuer, the Company and the
Guarantors, to be delivered pursuant to Section 5(d) of the Purchase Agreement
shall be to the effect that:
 

 
(1)
Subject to receipt of the consents, approvals, authorizations, orders,
qualifications  or waivers and filing of notices set forth in Schedule 2 to such
opinion, the execution and delivery by the Issuer, the Company and each
Guarantor of the Transaction Documents, as applicable, and the performance by
the Issuer, the Company and each Guarantor of its respective obligations, as
applicable, under the Transaction Documents, the issuance and delivery of the
Securities and the Exchange Securities and the consummation of the transactions
contemplated thereby and by the Time of Sale Memorandum and the Final
Memorandum, including, without limitation, the Transactions, will not contravene
any provision of the Telecommunications Laws.

 

 
(2)
Except for the consents, approvals, authorizations, orders, qualifications  or
waivers and filing of notices set forth in Schedule 2 to such opinion, no
consent, approval, authorization, or order of, or qualification with or notice
to, the Regulatory Agencies is required under the Telecommunications Laws for
the performance by the Issuer and the Guarantors of their obligations under the
Transaction Documents, or the issuance and delivery of the Securities and the
Exchange Securities and the consummation of the transactions contemplated
thereby and by the Time of Sale Memorandum and the Final Memorandum, including
without limitation, the Transactions.

 

 
(3)
The statements related to Federal Communications Laws in each of the Time of
Sale Memorandum and the Final Memorandum under the captions “Risks Related to
the Regulation of Our Business—We are subject to a complex and uncertain
regulatory environment, and we face compliance costs and restrictions greater
than those of many of our competitors,” “Risks Related to the Regulation of Our
Business—We receive support from various funds established under federal and
state law and the continued receipt of that support is not assured,” “Risks
Relating to Our Proposed Acquisition—Obtaining required approvals and satisfying
closing conditions may delay or prevent completion of the Proposed Acquisition”
and the statements related to Federal Communications in each of the Time of Sale
Memorandum and the Final Memorandum incorporated by reference to (a) Holdings’
Annual Report on Form 10-K for the year ended December 31, 2013, under the
caption “Business—Regulatory Environment” and (b) Holdings’ Quarterly Reports on
Form 10-Q for the quarters ended March 31, 2014 and June 30, 2014, under the
caption “Management’s Discussion and Analysis of Financial Condition and Results
of Operations—Regulatory Matters,” in each case, insofar as such statements
purport to constitute a summary of the Federal Communications Laws, fairly
summarize the matters of law therein described in all material respects.

 


 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
EXHIBIT C
 
OPINION OF COUNSEL FOR THE ISSUER, THE COMPANY AND THE GUARANTORS
 
The opinion of the counsel for Consolidated Communications of Pennsylvania, LLC
and Consolidated Communications Enterprise Services, Inc., to be delivered
pursuant to Section 5(e) of the Purchase Agreement shall be to the effect that:
 
 
(1)
Upon the registration of the Pa. Securities Certificate, the execution and
delivery by Consolidated Communications of Pennsylvania, LLC (“CCPA”) and
Consolidated Communications Enterprise Services, Inc., a Delaware corporation
(“CCES”), as applicable, and the performance by CCPA and CCES of their
respective obligations, as applicable, under the Transaction Documents, the
issuance and delivery of the Securities and the Exchange Securities and the
consummation of the transactions contemplated thereby and by the Time of Sale
Memorandum and the Final Memorandum, including, without limitation, the
Transactions will not contravene the Pennsylvania Public Utility Code (“PA
Code”) .



 
(2)
Except for the consents, approvals, authorizations, orders or qualifications of
the Pennsylvania Public Utility Commission, no consent, approval, authorization
or order of, or qualification under, the PA Code, is required for the
performance by the Issuer, the Company and the Guarantors of their obligations
under the Transaction Documents or the issuance and delivery of the Securities
and the Exchange Securities and the consummation of the transactions
contemplated hereby and thereby and by the Time of Sale Memorandum and the Final
Memorandum, including without limitation, the Transactions, except such as may
be required by the securities or Blue Sky or other laws of Pennsylvania in
connection with the offer and sale of the Securities and by state securities and
other laws with respect to the obligations under the Registration Rights
Agreement, with regard to which we provide no opinion.



 
(3)
The statements in each of the Time of Sale Memorandum and the Final Memorandum
under the caption “Risks Related to the Regulation of Our Business—We receive
support from various funds established under federal and state law and the
continued receipt of that support is not assured” and the statements in each of
the Time of Sale Memorandum and the Final Memorandum incorporated by reference
to (a) Holdings’ Annual Report on Form 10-K for the year ended December 31,
2013, under the caption “Business—Regulatory Environment” and (b) Holdings’
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2014 and June
30, 2014, under the caption “Management’s Discussion and Analysis of Financial
Condition and Results of Operations—Regulatory Matters,” in each case, insofar
as such statements relate to the PA Code and Pennsylvania Public Utility
Commission regulatory matters, fairly present and summarize, in all material
respects, the matters referred to therein.



 


 
 
 
 
 
C-1

--------------------------------------------------------------------------------

 
EXHIBIT D
 
OPINION OF COUNSEL FOR THE CERTAIN GUARANTORS
 
The opinion of the counsel for Consolidated Communications of Texas Company,
Consolidated Communications of Fort Bend Company and Consolidated Communications
Services Company (collectively, the “Texas Guarantors”), to be delivered
pursuant to Section 5(f) of the Purchase Agreement shall be to the effect that:
 

 
(1)
Each of the Texas Guarantors has been duly incorporated, is validly existing as
a corporation in good standing under the laws of the state of Texas and has the
corporate power and authority under the laws of the state of Texas to own its
property and to conduct its business as described in the Time of Sale Memorandum
and the Final Memorandum.

 

 
(2)
The Purchase Agreement has been duly authorized, executed and delivered by the
Texas Guarantors.

 

 
(3)
Each of the Supplemental Indenture and the Joinder has been duly authorized by
the Texas Guarantors, and, when executed and delivered by the Texas Guarantors
in the manner provided in the Indenture or the Registration Rights Agreement,
applicable, the Supplemental Indenture and the Joinder will constitute legal,
valid and binding obligations of the Texas Guarantors enforceable in accordance
with their terms, subject to the Enforcement Limitations and except as rights to
indemnification and contribution under the Joinder may be limited under
applicable law.

 

 
(4)
The execution and delivery by the Texas Guarantors of, and the performance by
each of the Texas Guarantors of its respective obligations, as applicable,
under, the Transaction Documents, the issuance and delivery of the Securities
and the Exchange Securities and the consummation of the transactions
contemplated thereby and by the Time of Sale Memorandum and the Final
Memorandum, including, without limitation, the Transactions, will not contravene
(i) any provision of the laws of Texas applicable to the Texas Guarantors, (ii)
the articles of incorporation or by-laws (or other organizational documents) of
the Texas Guarantors or (iii) any judgment, order or decree of any governmental
body, agency or court of the state of Texas having jurisdiction over the Texas
Guarantors.

 

 
(5)
No consent, approval, authorization or order of, or qualification with, any
governmental body or agency of the state of Texas is required for the
performance by the Texas Guarantors of their obligations under the Transaction
Documents or the issuance and delivery of the Securities and the Exchange
Securities and the consummation of the transactions contemplated hereby and
thereby and by the Time of Sale Memorandum and the Final Memorandum, including
without limitation, the Transactions, except such as may be required by the
securities or Blue Sky laws of the state of Texas in connection with the offer
and sale of the Securities and by Federal and state securities laws with respect
to the obligations under the Registration Rights Agreement.

 
 
 
D-1

--------------------------------------------------------------------------------

 
 

 
(6)
The statements in each of the Time of Sale Memorandum and the Final Memorandum
under the caption “Risk Factors—Risks Related to the Regulation of Our
Business—We receive support from various funds established under federal and
state law and the continued receipt of that support is not assured” and the
statements in each of the Time of Sale Memorandum and the Final Memorandum
incorporated by reference to (a) Holdings’ Annual Report on Form 10-K for the
year ended December 31, 2013, under the caption “Business—Regulatory
Environment” and (b) Holdings’ Quarterly Reports on Form 10-Q for the quarters
ended March 31, 2014 and June 30, 2014, under the caption “Management’s
Discussion and Analysis of Financial Condition and Results of
Operations—Regulatory Matters,” in each case, insofar as such statements
constitute matters of Texas law, summaries of legal matters or legal proceedings
to which the laws of the state of Texas apply, or legal conclusions under the
laws of the state of Texas, fairly present and summarize, in all material
respects, the matters referred to therein.

 
 
 
 
 
 
 
 
D-2

--------------------------------------------------------------------------------

 
EXHIBIT E
 
OPINION OF COUNSEL FOR THE ISSUER, THE COMPANY AND THE GUARANTORS
 
The opinion of the counsel for the Issuer, the Company and the Guarantors, to be
delivered pursuant to Section 5(g) of the Purchase Agreement shall be to the
effect that:
 
 
(1)
Neither the execution, delivery, nor performance of the Transaction Documents by
the California Guarantors in accordance with their terms, nor the transactions
contemplated thereby does or will constitute a violation of or conflict with
California Communications Laws.

 
 
(2)
No approval, consent, order, permission, authorization, license of or
registration with, or notice to or taking of any action by the CPUC is necessary
in connection with (i) the execution, delivery, or performance of the
Transaction Documents or (ii) the compliance with the terms and conditions of
the Transaction Documents.

 
 
(3)
The statements in each of the Time of Sale Memorandum and the Final Memorandum
related to California Communications Laws incorporated by reference to (a)
Holdings’ Annual Report on Form 10-K for the year ended December 31, 2013, under
the caption “Business—Regulatory Environment” and (b) Holdings’ Quarterly
Reports on Form 10-Q for the quarters ended March 31, 2014 and June 30, 2014,
under the caption “Management’s Discussion and Analysis of Financial Condition
and Results of Operations—Regulatory Matters,” in each case, insofar as such
statements purport to constitute a summary of the California Communications
Laws, fairly summarize the matters specifically described therein and are
accurate in all material respects.

 


 
 
 
 
 
E-1

--------------------------------------------------------------------------------